DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 9/10/21, claims 1-5, 8-13 are currently pending in the application, with claims 10-13 being  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP
2012061451 A, Machine translation), in view of Egusa et al. (US 2006/0141162 A1) (references of record).
Koji teaches a base coating film formed from a composition comprising a colored pigment, an aluminum pigment (B) and a colored lustrous pigment (C) [0009], and containing a film forming resin and curing agent in an amount of 90 to 50% by mass and 10 to 50% by mass, respectively, said film forming resin comprising an acrylic resin [0023, 0054-0059, 0065], and said curing agent comprising a melamine resin [0068]. Exemplified embodiments teach an acrylic resin emulsion (Em-1) having an average particle diameter of 80 nm (reads on (A)) and a solids content of 30%, a water-soluble acrylic resin (reads on (B)) having a nonvolatile solid content of 30%, and a base coating composition comprising 153.3 parts by wt. acrylic emulsion (Em-1), 16.7 parts by wt. of water-soluble acrylic resin and a hydrophobic melamine resin (reads on (C)), admixed with a coloring pigment (A), aluminum pigment (B) and bright pigment (C) [0093-0102]. Disclosed coloring pigments include azo pigments, such as azo chelate, an insoluble azo pigment or condensed azo pigment, a phthalocyanine pigment, quinacridone pigment, indigo pigment etc., and inorganic coloring pigments such as yellow iron oxide, chromium yellow etc. [0024]. 
Koji is silent with regard to a composition comprising (1) an acrylic resin emulsion (A), a water soluble acrylic resin (B) and a melamine resin (C) in claimed amounts in one single embodiment, (2) a coloring pigment dispersion comprising a pigment (D) having D90 volume particle diameter as in the claimed invention, and a comb-structured polymer having 65 to 100 parts by solid content mass parts on 100 parts by mass of coloring pigment (D).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), exemplified base coat formulation in Koji comprises 153.3 parts by wt. of emulsion at 30% mass solids content, i.e. 45.99 g solids, 16.7 parts by wt. water soluble acrylic resin at 30% solids content, i.e. 5.01 g solids, i.e. total content of acrylic film forming resin =45.99+5.01=51g. The general disclosure teaches a film forming resin and curing agent in an  amount of 90 to 50% by mass and 10 to 50% by mass, thereby obviating claimed ranges for (A)-(C).
With regard to (2), secondary reference to Egusa teaches a paint composition comprising
a pigment dispersion, wherein the pigment dispersion comprises a first pigment having a primary average particle diameter of 20-200 nm or made of carbon black having an average particle diameter of 100 nm or smaller, and a second pigment made of barium sulfate having a primary average particle diameter of 55 nm or smaller (Ab.), that the prescribed small particle size of pigments provides for good dispersion of pigments, thereby preventing shade clouding and gives the coating films a high transparent feeling [0005, 0067, 0068, 0110-0114]. Egusa further teaches coloring organic pigments such as phthalocynine and quinacridone pigments, inorganic pigments, including carbon black, barium sulfate etc. (Ab., 0025, [0086], TABLEs 3, 4), blending the pigment in a medium in the presence of a pigment dispersant, such as a polyacrylate pigment dispersant (reads on comb-structured polymer) in an amount of 5 to 120% by wt. relative to pigment solid matter (i.e. provides for coloring pigment dispersion) [0027, 0033, 0039].
	Given the teaching in Egusa on pigments capable of forming good dispersions for forming paint films, capable of preventing shade clouding and forming coating films with high transparency, on polyacrylate pigment dispersant in an amount of 5 to 120% by wt. relative to pigment solid matter, and given the teaching in Koji on base coat compositions comprising acrylic resins, a curing agent, a coloring pigment (A) and additional components, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include a pigment dispersion comprising a coloring pigment having an average particle diameter less than 100 nm, including those with a D90 of less than 100 nm, or 50 nm, and a polyacrylate dispersant in any amount within the disclosed range, including in amounts within the claimed range, in Koji’s base coat compositions so to provide for advantages taught by Egusa (obviates claims 1, 3).
With regard to claim 2, Koji teaches 1 to 20% by wt. of the coloring pigment (A), based on total solid content of the base coating composition [0027].

With regard to claim 4, Koji teaches organic and inorganic coloring pigments, including azo pigments, such as an azo chelate, an insoluble azo pigment and a condensed azo pigment, phthalocyanine pigments, quinacridone pigments, indigo pigments etc., and inorganic coloring pigments such as yellow iron oxide, chromium yellow etc. [0024], and Egusa teaches coloring organic pigments such as phthalocynine and quinacridone pigments, inorganic pigments, including carbon black, barium sulfate which meet the claimed limitations (Ab., 0025, [0086], TABLEs 3, 4).
With regard to claim 8, Koji teaches acrylic resin emulsion and polyester resin as preferred film-forming resins, including of 2 or more resins [0058]. A skilled artisan would have found it obvious to utilize an admixture thereof in a 1:1 wt. ratio with a reasonable expectation of success based on their art recognized equivalence. 
With regard to claim 9, Koji teaches 1 to 20% by wt. of the coloring pigment (A), based on total solid content of the base coating composition [0027]. In view of the secondary reference, a skilled artisan would have found it obvious to include the coloring pigment (A) having a particle diameter less than 100 nm in any amount within the disclosed range of Koji, including at 4% by mass, and reasonably expect a 25 m cured film thereof to have the claimed property on the basis that the would include have met the compositional limitations as in the claimed invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP 2012061451
A, Machine translation), in view of Egusa et al. (US 2006/0141162 A1), and further in view of Hayashi et al. (US 2009/00041942 Al) (all references of record).
The discussions with regard to Koji and Egusa from paragraph 3 above are incorporated herein by reference.
Although the Koji-Egusa combination is silent with regard to acrylic resin emulsion polymerization as comprising claimed crosslinking monomers, the secondary reference to Hayashi teaches coating compositions comprising film forming resin formed from acrylic resin emulsion obtained by two-stage emulsion polymerization (Ab.), wherein the core monomer mixture and/or the shell monomer mixture preferably includes an acryl monomer having at least two unsaturated double bonds, such as allyl methacrylate, ethyleneglycol dimethacrylate and divinyl benzene (read on crosslinking monomers) [0064], so as to form a crosslinking structure which minimizes the adverse influences of a clear coating to be formed thereon [0058]. Given the teaching in Hayashi, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to further include Hayashi’s crosslinking monomers in Koji’s acrylic emulsion particles for forming the coating film, as modified by Egusa, so as to provide for a crosslinked film structure which minimizes the adverse influences of a clear coating to be formed thereon.

Response to Arguments
In view of the amendment dated 9/10/21, all previously set forth claim objection and prior art rejections are withdrawn. Additionally, the rejections based on Koji-Egusa combination are rewritten herein above in view of the amendment. It is noted that in the rejections set forth above, Examiner has included inadvertent omissions made in the office action dated 7/1/21, i.e. the omitted paragraph/line number in paragraph 8 of the office action for the teaching in Egusa on polyacrylate as a pigment dispersant, and cited Egusa as the secondary reference in paragraph 8 while relying on the discussion of claim 9 in paragraph 7.
Applicant’s Arguments:
Egusa merely teaches that the average particle size of the pigments therein was “measured using a nanotrack particle size distribution measuring apparatus (manufactured by Nikkiso Co., Ltd.).” See para. [0089] of Egusa. However, the reference does not define whether this average particle size is based on volume or on number. Indeed, Egusa never states any volume particle diameters of its pigments. Absent teachings or suggestions therein that the average particle size of the pigments therein are volume particle diameters, it cannot be reasonably said that Egusa teaches a volume particle diameter that overlaps with the D90 particle size of the present claims. Indeed, the Examiner’s assertion in this regard is conclusory and without basis in the actual teachings of the reference.

Examiner’s Response:
At the outset, it is noted that in the rejections of record and as rewritten herein above, the primary reference to Koji is relied upon for its teaching on aqueous pigmented coating compositions comprising an acrylic film forming resin within claimed range and having an average particle diameter within the scope of the claimed invention, a water soluble acrylic resin and a melamine resin as a curing agent in amounts within the scope of the claimed invention. The secondary reference to Egusa is relied upon for its teaching on a coloring pigment having a primary average particle diameter of 200 nm or smaller, or carbon black having an average particle diameter of 100 nm or smaller, and a second pigment made of barium sulfate having a primary average particle diameter of 55 nm or smaller (Ab., [0017-0019]). The reference teaches a broad range for the coloring pigment particle size, setting the lower limit for average particle diameter of 20 nm for the coloring pigment [0017], and at 50nm or smaller and 10 nm or larger for carbon black [0019]. A skilled artisan would have found it obvious to include pigments of any particle size as prescribed by Egusa, including those with the coloring pigment particles having a particle diameter of 100 nm or less, i.e. including a D90 of less 100 nm, so as to provide for advantages disclosed in Egusa. Furthermore, Egusa teaches polyacrylate as a pigment dispersant, a blending wt. ratio of coloring pigment to second pigment of 2:8 to 8:2 and a pigment dispersant amount at 5 to 120% by wt. relative to pigment solid mass [0023, 0033, 0039], thereby obviating the claimed pigment dispersant and amount thereof in Koji’s compositions.
Furthermore, it is noted that Egusa teaches the preferred measurement for average particle diameter is by dynamic light scattering method/laser Doppler method (UPA method), and the present specification [0124] also teaches volume particle diameter D90 as measured by dynamic light scattering method. The burden is shifted to Applicants to establish that Egusa’s disclosed measurement technique, i.e. dynamic light scattering method/laser Doppler method (UPA method) provides for number based size distinct from claimed volume based particle sizes. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Applicant’s Arguments:
Furthermore, amended independent claim 1 now specifies the average particle size of the acrylic resin emulsion, and the type and amount of the pigment dispersing agent. By satisfying these claim features, a small particle size D90 of the coloring pigment within the claimed range is achieved. As a result, transparency, haze value, shade brightness and FF (flip-flop) property of a resulting coating film are improved. See Table 1 and para. [0160] of the specification. On the other hand, when the D90 is increased above the claimed limit, haze was high, and the obtained coating film exhibited inferior transparency, shade brightness, and FF property. See id. Moreover, when the average particle size of the acrylic resin emulsion is increased above the claimed limit, haze was again high, and the obtained coating film exhibited inferior transparency, shade brightness, and FF property. See id.
Accordingly, the specification examples provide further evidence that the presently required features including the average particle size of the acrylic resin emulsion, and the type and amount of the pigment dispersing agent are critical to achieving a superior water-based coating composition imparting superior coating properties. In view of the Examiner’s acknowledgements in the Office Action and the discussion above, it is clear that the cited references fail to teach or suggest the presently required combination of critical features. Therefore, a person having ordinary skill in the art studying Koji and/or Egusa would have never expected the superior properties exhibited by the claimed invention.

Examiner’s Response:
	Applicants refer to Table 1 in the specification for providing evidence that compositions having a small volume particle size D90 of the coloring pigment, an average particle size of the acrylic emulsion, and type and amount of the dispersing agent within the claimed ranges as providing for improved transparency, haze value, shade brightness and FF property of a coating film, and that inferior properties are seen when the D90 and the average particle size of the acrylic emulsion are increased above the claimed limit. However, the data in Table 1 which provides for stated improved properties is also limited to a coloring pigment having, at best, a volume particle diameter D90 ranging from 7nm to 98nm, to pigment dispersions comprising Disperbyk 190 as the pigment dispersant, and a specific coating film forming resin (1) of Example 1 which is obtained from a specific acrylic emulsion 1, having an average particle diameter of 88 nm. In direct contrast, claim 1 recites the film-forming resin as comprising an acrylic emulsion having an average particle diameter less than 100 nm, and a pigment dispersion comprising a generic comb-structured polymer pigment dispersant, in addition to broader range of the volume particle diameter D90.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762